DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a sensor apparatus having a sensor port, a thin-walled tubular housing having a crimping portion, a base portion, a step feature formed in the housing so as to partition the crimping portion and the base portion, and an electrical connector coupled to the housing, wherein a rim of the crimping portion is crimping onto a connector flange of the electrical connector, wherein the step feature includes a plurality of protrusions formed on an interior surface of the housing corresponding to a plurality of recesses in the connector flange of the electrical connector.
The closest prior art of record is to Mitchell, which discloses a plurality of protrusions formed on the interior surface of the housing, which then are crimped onto an electrical connector flange to prohibit relative rotation thereof.  Mitchell fails to disclose any recess in the flange to align with the protrusions.

The closest art of record is to Wade which discloses using a first crimping dye to bend the crimping portion inward toward a rotational axis of the housing, but never discloses a second bending step including at least one or more second crimping dye whereby the edge of the rim is bent toward the top surface of the flange such that the interior wall of the rim contacts the top surface of the flange.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 26, 2022